In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00042-CV




            IN RE: KEITH RUSSELL JUDD




             Original Mandamus Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                       MEMORANDUM OPINION
        Keith Russell Judd, currently incarcerated in a Federal Correctional Institute located in

Bowie County, has filed a pro se petition for writ of mandamus requesting this Court to order the

Honorable Leon Pesek, Jr., the presiding judge of the 202nd Judicial District Court of Bowie

County, to vacate his order threatening dismissal for want of prosecution if Judd fails to appear

in person at a hearing on May 13, 2013. Judd also requests that we order Judge Pesek to grant

his motion for a no-answer divorce and his motion for a no-evidence summary judgment; Judd

further notes that he has filed “an Affidavit in support of No-Answer Default Judgment.” We

requested a response from the respondent and have been informed a divorce was granted.

        In light of the trial court’s judgment granting Judd the relief he has requested, we dismiss

as moot 1 Judd’s petition for writ of mandamus.




                                                Jack Carter
                                                Justice

Date Submitted:         May 14, 2013
Date Decided:           May 15, 2013




1
See In re Tex. Bd. of Pardons & Paroles, 989 S.W.2d 360 (Tex. 1998) (orig. proceeding); Dow Chem. Co. v.
Garcia, 909 S.W.2d 503, 505 (Tex. 1995) (orig. proceeding).
                                                   2